17‐2245‐cr 
United States v. Evans 
 
                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                         
                               August Term 2018 
       
             Argued: September 24, 2018           Decided: May 8, 2019 
                                         
                                 No. 17‐2245‐cr 
                                         
                     –––––––––––––––––––––––––––––––––––– 
                                         
                           UNITED STATES OF AMERICA 
                                         
                                   Appellee, 
                                         
                                      ‐v.‐ 
 
                                RONALD EVANS, 
                                         
                              Defendant‐Appellant, 
                                         
                              TASHINE KNIGHTER, 
                                         
                                   Defendant. 
 
                                         
                     –––––––––––––––––––––––––––––––––––– 
 
Before:      WESLEY, LIVINGSTON, Circuit Judges, and CRAWFORD, District Judge.      
 



 Judge Geoffrey W. Crawford, of the United States District Court for the District of 
Vermont, sitting by designation. 
                                                                                              
       Defendant‐Appellant Ronald Evans appeals the district court’s June 16, 2017 
decision and order resentencing him to 180 months’ imprisonment following both 
his guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. 
§§  922(g)(1)  and  924(e),  and  the  subsequent  grant  of  his  habeas  petition  on  the 
ground that his original sentence was rendered retroactively invalid under Johnson 
v. United States, 135 S.Ct. 2551 (2015).    Evans now claims that two of his ACCA 
predicates—second‐degree burglary under North Carolina law and federal bank 
robbery—do  not  qualify  as  “violent  felonies”  under  ACCA.    We  conclude  that 
second‐degree  burglary  under  North  Carolina  law  qualifies  categorically  as  a 
violent  felony  under  ACCA’s  “enumerated  clause.”    We  also  conclude  that 
federal  bank  robbery  qualifies  categorically  as  a  violent  felony  under  ACCA’s 
“elements  clause.”    The  district  court  therefore  did  not  err  in  determining  that 
Evans was subject to ACCA’s mandatory minimum term of imprisonment of 180 
months.    Accordingly, the judgment of the district court is AFFIRMED. 
 
FOR APPELLEE:                              MONICA  J.  RICHARDS,  Assistant  United 
                                           States  Attorney,  for  James  P.  Kennedy,  Jr., 
                                           United  States  Attorney  for  the  Western 
                                           District of New York, Buffalo, New York. 
 
FOR DEFENDANT‐APPELLANT:                   REETUPARNA  DUTTA,  Hodgson  Russ  LLP, 
                                           Buffalo, New York. 
 
 

DEBRA ANN LIVINGSTON, Circuit Judge: 

       The Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. § 924(e)(2)(B), 

imposes  a  15‐year  mandatory  minimum  sentence  if  a  defendant  is  convicted  of 

being  a  felon  in  possession  of  a  firearm  following  three  prior  convictions  for  a 

“violent felony.”    This appeal presents the latest entry in a series of cases defining 

offenses that qualify as “violent felonies” for an enhanced sentence under ACCA. 


                                              2 
                                                                                                      
Specifically, this case calls upon us to answer two questions of first impression in 

this  Circuit:  (1)  whether  second‐degree  burglary  in  violation  of  North  Carolina 

General Statute § 14‐51 qualifies as a “violent felony” under ACCA’s “enumerated 

clause”; and (2) whether federal bank robbery in violation of 18 U.S.C. § 2113(a) 

qualifies as a “violent felony” under ACCA’s “elements clause.”    For the reasons 

outlined below, we answer these two questions in the affirmative and hold that 

both  statutes  are  “violent  felonies”  within  the  ambit  of  ACCA.    We  therefore 

AFFIRM  the  July  14,  2017  judgment  of  the  district  court  sentencing  Defendant‐

Appellant Ronald Evans pursuant to ACCA (Richard J. Arcara, Judge).1 




1  Evans’s  Notice  of  Appeal,  filed  on  June  30,  2017,  refers  only  to  the  district  court’s 
sentence entered on June 16, 2017.    The district court did not enter judgment until July 
14, 2017.    We construe Evans’s Notice of Appeal as referring to the July 14th judgment.   
See Fed. R. App. P. 4(b)(2) (“A notice of appeal filed after the court announces a decision, 
sentence, or order—but before the entry of the judgment or order—is treated as filed on 
the date of and after the entry.”); see also Manrique v. United States, 137 S.Ct. 1266, 1273 
(2017) (construing Federal Rule of Appellate Procedure 4(b)(2)). 


                                                 3 
                                                                                                
                                     BACKGROUND 

                                 I.    Factual Background2 

       Defendant‐Appellant  Ronald  Evans  (“Evans”)  was  charged  by  way  of  a 

seven‐count indictment with manufacturing and uttering counterfeit currency and 

conspiracy to manufacture and utter counterfeit currency, in violation of 18 U.S.C. 

§§ 471, 472, 473 and 2, and unlawful possession of a firearm by a felon, in violation 

of  18  U.S.C.  §§  922(g)(1)  and  924(e).    On  July  26, 2011  Evans  pled  guilty  to  the 

count of the indictment charging him with being a felon in possession of a firearm. 

ACCA provides that a person who violates § 922(g) and who has three previous 

convictions for a “violent felony” shall be imprisoned for a minimum of 15 years.   

18 U.S.C. § 924(e).    ACCA defines “violent felony” as “any crime punishable by 

imprisonment for a term exceeding one year” that   

       (i)  has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 
       physical force against the person of another; or   
        
       (ii)  is  burglary,  arson,  or  extortion,  involves  use  of  explosives,  or 
       otherwise  involves  conduct  that  presents  a  serious  potential  risk  of 
       physical injury to another. 
        



2  The  factual  background  presented  here  is  derived  from  undisputed  facts  from  the 
parties’  submissions,  uncontroverted  testimony  presented  at  sentencing,  and  Evans’s 
presentencing report.   


                                               4 
                                                                                         
Id. at § 924(e)(2)(B).    The first clause is referred to as ACCA’s “elements clause,” 

Stokeling v. United States, 139 S.Ct. 544, 549 (2019), the first portion of the second 

clause—“is burglary, arson, or extortion”—as ACCA’s “enumerated clause,” id. at 

556, and the remainder as ACCA’s “residual clause,” Johnson v. United States, 135 

S.Ct. 2551, 2556 (2015).    Evans acknowledged in his written plea agreement that 

he  qualified  as  an  armed  career  criminal  based  on  three  prior  violent  felony 

convictions,  subjecting  him  to  a  15‐year  mandatory  minimum  sentence.    The 

district  court  accordingly  sentenced  Evans  to  180  months’  imprisonment  on 

September 25, 2012.   

      On May 3, 2016 Evans filed a motion in conjunction with a previously filed 

habeas petition, asserting that his ACCA status had been rendered retroactively 

invalid  under  Johnson,  135  S.Ct.  at  2257,  which  struck  down  ACCA’s  residual 

clause under the void‐for‐vagueness doctrine.    The district court granted Evans’s 

motion, concluding that his prior sentence had indeed been rendered retroactively 

invalid under Johnson because one of his three ACCA predicate convictions (for 

attempted burglary in the third‐degree in violation of N.Y. Penal Law § 140.20) 

had qualified as a violent felony only under ACCA’s voided residual clause.    The 

district court, however, transferred the matter to the original sentencing judge for 



                                           5 
                                                                                             
resentencing,  directing  the  court  to  consider  whether  any  of  Evans’s  other  prior 

convictions could be substituted as ACCA predicates.   

       At  a  resentencing  hearing  held  on  June  16,  2017,  the  district  court 

determined that among Evans’s criminal history at least three offenses qualified 

as “violent felonies” under ACCA, such that Evans continued to face a mandatory 

minimum  sentence  of  15  years.    Appendix  (“A.”)  477–505.    First,  Evans  was 

convicted  in  1982  of  federal  bank  robbery  in  violation  of  18  U.S.C.  §  2213(a).   

According  to  his  presentencing  report,  this  conviction  occurred  after  he 

approached  a  teller  window  at  a  bank  branch  in  Buffalo,  New  York,  and  then 

handed the teller a blue tote bag and a demand note that read, “I have a gun fill 

bag.”    Next,  in  1983,  Evans  was  convicted  of  federal  armed  bank  robbery  in 

violation of 18 U.S.C. § 2113(d).    The conduct underlying this conviction involved 

Evans and two co‐conspirators entering a bank in Buffalo wearing ski masks and 

armed with a pistol and a shotgun, yelling “Everyone get down, this is a hold up!”   

Finally, Evans was convicted in 2001 in North Carolina of second‐degree burglary 

in violation of N.C. Gen Stat. § 14‐51.    According to his presentencing report, this 

conviction occurred after he and an accomplice broke into a home, confined and 

restrained the victims therein, hit one victim with a hand gun and proceeded to 



                                             6 
                                                                                            
steal property with a combined value of $30,000.    The district court determined 

that the first two offenses qualified categorically as violent felonies under ACCA’s 

elements  clause,  and  that  the  final  offense  qualified  categorically  as  a  violent 

felony  under  ACCA’s  enumerated  clause.    Accordingly,  the  district  court  re‐

sentenced  Evans  to  180  months’  imprisonment,  the  same  sentence  as  was 

originally imposed.    This appeal followed. 

                                     DISCUSSION 

       Having  laid  out  the  facts  surrounding  Evans’s  appeal,  we  now  set  them 

aside in order to ascertain whether his predicate convictions qualify as crimes of 

violence  under  ACCA.    See  Mathis  v.  United  States,  136  S.Ct.  2243,  2248  (2016) 

(“Facts . . . are mere real‐word things . . . . ACCA . . . cares not a whit about them.” 

(internal citation omitted)).    On appeal we consider Evans’s claim that two of his 

ACCA predicates—second‐degree burglary under North Carolina law and federal 




                                             7 
                                                                                            
bank  robbery—do  not  categorically  qualify  as  crimes  of  violence  within  the 

meaning of 18 U.S.C. § 924(e).3    We conclude that they do. 

                                            I 

      We  first  consider  whether  Evans’s  conviction  for  second‐degree  burglary 

under  North  Carolina  law  qualifies  as  a  “crime  of  violence”  under  ACCA’s  so‐

called  “enumerated  clause.”    By  way  of  reminder,  ACCA  imposes  a  15‐year 

mandatory minimum sentence on defendants, such as Evans, who are convicted 

of  violating  §  924(g)  and  have  already  accrued  three  prior  convictions  for  the 

commission of violent felonies.    The enumerated clause defines “violent felony” 

to include any crime punishable by imprisonment for more than a single year, that, 

in relevant part, “is burglary, arson, or extortion.”    See 18 U.S.C. § 924(e)(2)(B)(ii). 

        To determine whether a past conviction is for an enumerated offense under 

ACCA, courts employ a “categorical approach.”    Descamps v. United States, 570 

U.S. 254, 261 (2013) (quoting Taylor v. United States, 495 U.S. 575, 600 (1990)); see 

also Mathis, 136 S.Ct. at 2248–51 (outlining the categorical approach and applying 

it to a state burglary conviction).    This approach requires us to evaluate a prior 




3  Evans concedes on appeal that his 1983 conviction for armed bank robbery in violation 
of 18 U.S.C. § 2113(d) is a qualifying offense.   


                                            8 
                                                                                              
conviction “in terms of how the law defines the offense and not in terms of how 

an individual offender might have committed it on a particular occasion.”    Begay 

v. United States, 553 U.S. 137, 141 (2008).    To do so, we “compare the elements of 

the statute forming the basis of the defendant’s conviction with the elements of the 

‘generic’ crime—i.e., the offense as commonly understood.”    Descamps, 570 U.S. 

at 257.     

        In other words, we identify “the minimum criminal conduct necessary for 

conviction under a particular statute,” United States v. Acosta, 470 F.3d 132, 135 (2d 

Cir. 2006) (per curiam), and determine whether that conduct falls within the scope 

of the “generic” definition of the crime.    To show a predicate conviction is not a 

violent felony, there must be “‘a realistic probability, not a theoretical possibility,’ 

that  the  statute  at  issue  could be  applied  to  conduct  that  does  not  constitute” a 

violent felony.   United States v. Hill, 890 F.3d 51, 56 (2d Cir. 2018) (quoting Gonzales 

v. Duenas–Alvarez, 549 U.S. 183, 193 (2007)). 

        As  noted  above,  Evans  was  convicted  in  1982  of  second‐degree  burglary 

under North Carolina law.    Although ACCA enumerates “burglary” as a “violent 

felony,”  pursuant  to  the  categorical  approach  not  every  offense  labeled  as 

“burglary” under state law qualifies as a violent felony under ACCA.    Taylor, 495 



                                              9 
                                                                                            
U.S. at 602; Mathis, 136 S.Ct. at 2250–51 (holding that where the parties agreed that 

Iowa’s burglary statute “cover[ed] more conduct than generic burglary does” the 

statute did not qualify as a violent felony under ACCA); see also Descamps, 570 U.S. 

at 282 (Alito J., dissenting) (“While the concept of a conviction for burglary might 

seem simple, things have not worked out that way . . . .”).    To determine whether 

a  past  conviction  for  burglary qualifies  as  a  violent  felony  under ACCA,  courts 

employing  the  categorical  approach  accordingly  “compare  the  elements  of  the 

crime  of  conviction  with  the  elements  of  the  ‘generic’  version”  of  burglary.   

Mathis, 136 S.Ct. at 2247.    Thus, we focus here on whether the elements of North 

Carolina  second‐degree  burglary  “are  the  same  as,  or  narrower  than,  those  of 

generic  burglary.”    Descamps,  570  U.S.  at  282.    We  conclude  that  they  are  and 

therefore  that  Evans’s  conviction  for  second‐degree  burglary  under  North 

Carolina law qualifies as a violent felony under ACCA.   

       The  Supreme  Court  has  defined  “generic  burglary”  as  the  “unlawful  or 

unprivileged entry into, or remaining in, a building or other structure, with intent 

to commit a crime.”    United States v. Stitt, 139 S.Ct. 399, 405–06 (2018) (quoting 

Taylor, 495 U.S. at 598).    Thus, in order to qualify categorically, a state burglary 




                                            10 
                                                                                             
offense must require (1) the unlawful or unprivileged entry (2) into a dwelling (3) 

with the intent to commit a crime. 

       North Carolina defines common law burglary as “the breaking and entering 

of a dwelling house of another in the nighttime with the intent to commit a felony 

therein.”    State  v.  Williams,  333  S.E.2d  708,  720  (N.C.  1985).    Moreover,  State 

appellate court decisions clarify that an “unlawful or unprivileged entry” is also 

an essential element of common law burglary.    United States v. Mack, 855 F.3d 581, 

586 (4th Cir. 2017) (citing State v. Upchurch, 421 S.E.2d 577, 588 (N.C. 1992)); see also 

United States v. Walker, 595 F.3d 441, 443–44 (2d Cir. 2010) (noting that in employing 

the categorical approach “[a] statute is not merely analyzed on its face; rather, we 

consider the statutory language as it has been elucidated by the relevant state’s 

courts”). 

       Common law burglary occurs in the second‐degree in North Carolina when: 

       committed  in  a  dwelling  house  or  sleeping  apartment  not  actually 
       occupied by anyone at the time of the commission of the crime, or if 
       it be committed in any house within the curtilage of a dwelling house 
       or in any building not a dwelling house, but in which is a room used 
       as a sleeping apartment and not actually occupied as such at the time 
       of the commission of the crime.   

N.C. Gen. Stat. § 14‐51.    Thus, in order to obtain a conviction for second‐degree 

burglary in North Carolina, the State must prove (i) the unlawful breaking and 


                                            11 
                                                                                           
entering (ii) in the nighttime (iii) into a dwelling house or sleeping apartment (iv) 

unoccupied at the time of the offense (v) with the intent to commit a felony therein.     

      At  first  glance,  second‐degree  burglary  under  North  Carolina  law  would 

not appear to be broader than the generic definition of burglary.    And indeed, the 

Fourth Circuit has already concluded that first‐degree burglary in North Carolina 

satisfies the generic definition of burglary for the purposes of applying the United 

States Sentencing Guidelines (the “Guidelines”).    See Mack, 855 F.3d at 586.   

      Evans argues on appeal, however, that second‐degree burglary under North 

Carolina  law  is  broader  than  the  generic  definition  of  burglary  because  it  can 

encompass unlawful entry into mobile conveyances.    He relies on a few North 

Carolina cases to support his argument.    See, e.g., State v. Taylor, 428 S.E.2d 273, 

274 (N.C. Ct. App. 1993) (holding that an eight by twelve‐foot trailer parked on a 

farm qualifies as a “dwelling” for the purpose of affirming a first‐degree burglary 

conviction); State v. Douglas, 277 S.E.2d 467, 470 (N.C. Ct. App. 1981), affm’d at 285 

S.E.2d 802 (N.C. 1982) (defining “an unoccupied mobile home” as a “building” for 

the purposes of N.C. Gen. State § 14‐54, a lesser included offense of second‐degree 

burglary).    Evans points also to the Supreme Court’s decision in Taylor v. United 

States, which, he argues, indicated that burglary of certain nontypical structures 



                                           12 
                                                                                            
and vehicles falls outside the scope of generic burglary.    See Taylor, 495 U.S. at 599 

(noting that some states “define burglary more broadly” than generic burglary “by 

including  places,  such  as  automobiles  and  vending  machines,  other  than 

buildings”).  

       The mobile home door left slightly ajar by Taylor, however, has been closed 

shut by the Supreme Court’s more recent opinion in Stitt, holding that “burglary 

of  a  nonpermanent  or  mobile  structure  that  is  adapted  or  used  for  overnight 

accommodation can qualify as ‘burglary’ under [ACCA].”    Stitt, 139 S.Ct. at 404–

06.      The Court reasoned that such a definition satisfies the “generic” definition 

of  burglary  because  it  accords  with  state  criminal  codes  at  the  time  of  ACCA’s 

passage.    Id.  at  406.    Moreover,  the  Court  noted,  in  passing  ACCA,  Congress 

would have viewed burglary of a vehicle used for overnight accommodation as 

inherently dangerous because “[a]n offender who breaks into a mobile home, an 

RV,  a  camping  tent,  a  vehicle,  or  another  structure  that  is  adapted  for  or 

customarily used for lodging runs a . . . risk of violent confrontation.”    Id.   

       Following  Stitt,  then,  it  is  clear  that  second‐degree  burglary  under  North 

Carolina  law  fits  within  the  generic  definition  of  burglary.    North  Carolina’s 

statute  and  the  case  law  surrounding  it  establish  that  second‐degree  burglary 



                                            13 
                                                                                             
criminalizes  only  breaking  and  entering  into  a  “dwelling  house”  or  “sleeping 

apartment.”    N.C.  Gen.  Stat.  §  14‐51.    North  Carolina  courts  have  held  that  a 

mobile structure qualifies as such only if “the victim has made that trailer an area 

of repose, one which he can reasonably expect to be safe from criminal intrusion.”   

Taylor,  428  S.E.2d  at  274.    Thus,  burglary  under  North  Carolina  law  does  not 

extend to the breaking and entering of a mere automobile, but instead aligns with 

the Supreme Court’s definition of generic burglary, encompassing such unlawful 

entry of a vehicle that is “adapted for or customarily used for lodging.”    Stitt, 139 

S.Ct. at 406.     

       In sum, even though a mobile home can qualify as a “dwelling house” under 

North Carolina law, such a definition, as Stitt makes clear, does not broaden the 

statute beyond ACCA’s reach. We therefore hold that second‐degree burglary in 

violation  of  N.C.  Gen.  State  §  14‐51  qualifies  as  a  violent  felony  under  ACCA’s 

enumerated clause.   

                                             II 

       Evans  next  argues  that  his  prior  conviction  for  federal  bank  robbery  in 

violation of 18 U.S.C. § 2113(a) does not categorically qualify as a violent felony 




                                            14 
                                                                                            
under ACCA’s elements clause.    By way of reminder, ACCA’s elements clause 

defines the term “violent felony” as “an offense that is a felony” and   

      (i)  has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 
      physical force against the person or property of another. 
       
8 U.S.C. § 924(e).    The federal bank robbery statute provides: 
 
      (a) Whoever,  by  force  and  violence,  or  by  intimidation,  takes,  or 
      attempts to take, from the person or presence of another, or obtains 
      or attempts to obtain by extortion any property or money or any other 
      thing  of  value  belonging  to,  or  in  the  care,  custody,  control, 
      management, or possession of, any bank, credit union, or any savings 
      and loan association . . .   
 
      Shall  be  fined  under  this  title  or  imprisoned  not  more  than  twenty 
      years, or both.     
       
18 U.S.C. § 2113(a). 
 
      To  address  Evans’s  claim  we  again  apply  the  “categorical  approach.” 

Stokeling,  139  S.Ct. at  554–55  (applying  the  categorical  approach  in  holding  that 

robbery under Florida law qualifies as a predicate violent felony under ACCA’s 

elements clause).   “This approach, familiar by now, involves two steps: first we 

identify  the  elements  of  the  predicate  conviction  by  determining  the  minimum 

criminal conduct a defendant must commit to be convicted; second, we determine 

whether that minimum criminal conduct has as an element the use, attempted use, 

or threatened use of physical force.”    United States v. Moore, 916 F.3d 231, 240 (2d 


                                            15 
                                                                                            
Cir. 2019) (internal quotation marks omitted).    Once more, we may not “consider 

the  facts  of  the  offense  conduct  .  .  .  under  the  rigidly  structured  regime  of 

categorical analysis.”    Villanueva v. United States, 893 F.3d 123, 128 (2d Cir. 2018) 

(internal quotation marks and citation omitted).     

       Evans argues that federal bank robbery does not categorically qualify as a 

crime  of  violence  under  ACCA’s  elements  clause  because  the  offense 

“encompasses ‘intimidation’ and ‘extortion’ as ‘means’ by which the offense can 

be accomplished.”    Br. Def‐Appellant at 30.    First, we need not address Evans’s 

argument regarding bank robbery “by extortion” because we agree with the Ninth 

Circuit that § 2113(a) “contains at least two separate offenses, bank robbery and 

bank extortion.” United States v. Watson, 881 F.3d 782, 786 (9th Cir. 2018).    Because 

Evans was convicted of bank robbery—indeed Congress amended the statute after 

his conviction to include bank extortion, Criminal Law and Procedure Technical 

Amendments Act of 1986, Pub. L. No. 99‐646 § 68, 100 Stat. 3592, 3616 (amending 

18  U.S.C.  §  2113(a))—we  need  not  decide  whether  bank  extortion  qualifies  as  a 

crime of violence.     

       Evans’s argument therefore hinges entirely on whether bank robbery “by 

intimidation” is categorically a crime of violence.    In answering this question “we 



                                            16 
                                                                                                      
do not write on a blank slate.”    Hill, 890 F.3d at 56.    As we recently observed in 

concluding that federal credit union robbery qualifies as a crime of violence for the 

purposes of  18  U.S.C.  § 924(c),  “this  circuit,  in  a summary order,  and  our  sister 

circuits, in published opinions, have consistently held that federal bank robbery 

by intimidation is a crime of violence under the force clause of various sentence 

enhancement  Guidelines  and  statutes.” 4   United  States  v.  Hendricks,  2019  WL 

1560582 at *5 (2d Cir. Apr. 11, 2019) (quotation marks omitted).    These decisions 

have  rejected  the  same  argument  that  Evans  advances  here. 5     As  the  Fourth 


4   18 U.S.C. § 924(c)(3)’s “force clause” defines the term “crime of violence” as “an offense 
that  is  a  felony”  and  “has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 
physical force against the person or property of another.”    Id. at § 924(c)(3)(A).    We have 
noted the similarities between ACCA’s “elements clause” and § 924(c)(3)’s “force clause” 
and have accordingly looked to cases analyzing ACCA’s elements clause to interpret the 
“similarly . . . worded” force clause presented in 924(c)(3)(A)).    Hill, 890 F.3d at 56.    We 
have done the same with § 4B1.2 of the Guidelines, which defines “crime of violence” for 
purposes of the “career offender” enhancement, U.S.S.G. § 4B1.1(a), as an offense that is 
a felony and that “has as an element the use, attempted use, or threatened use of physical 
force against the person of another,” U.S.S.G. § 4B1.2(a)(1); see also United States v. Walker, 
595  F.3d  441,  443  n.1  (2d  Cir.  2010)  (“Given  the  substantial  similarity  between  the 
[ACCA’s]  definition  of  ‘violent  felony’  and  the  [Guidelines’]  definition  of  ‘crime  of 
violence,’  authority  interpreting  one  phrase  frequently  is  found  to  be  persuasive  in 
interpreting the other phrase.”) (alterations in original) (quoting United States v. Winter, 
22 F.3d 15, 18 n.3 (1st Cir. 1994)). 
 
5  See United States v. Ellison, 866 F.3d 32, 39–40 (1st Cir. 2017) (holding that federal bank 

robbery  qualifies  as  a  crime  of  violence  under  the  Guidelines’  career  offender  “force 
clause”); United States v. Brewer, 848 F.3d 711, 715–16 (5th Cir. 2017) (same); United States 
v. McBride, 826 F.3d 293, 296 (6th Cir. 2016) (same); United States v. Wright, 957 F.2d 520, 
521–22 (8th Cir. 1992) (same); United States v. Jones, 932 F.2d 624, 625 (7th Cir. 1991) (same); 

                                                 17 
                                                                                                 
Circuit has persuasively argued, “[a] taking ‘by force and violence’ entails the use 

of physical force.    Likewise, a taking ‘by intimidation’ involves the threat to use 

such force.”   United States. v. McNeal, 818 F.3d 141, 153 (4th Cir. 2016) (emphasis 

added);  see  also  United  States  v.  Gutierrez,  876  F.3d  1254,  1257  (9th  Cir.  2017) 

(“‘[I]ntimidation’ as used in the federal bank robbery statute requires that a person 

take property in such a way that would put an ordinary, reasonable person in fear 

of  bodily  harm,  which  necessarily  entails  the  threatened  use  of  physical  force.” 

(internal quotation marks omitted)); United States v. Jones, 932 F.2d 624, 625 (7th 

Cir. 1991) (“There is no ‘space’ between ‘bank robbery’ and ‘crime of violence’   

. . . because violence in the broad sense that includes a merely threatened use of 

force is an element of every bank robbery.”).     

       The decades‐old out of circuit case law on which Evans relies in arguing to 

the  contrary  merely  confirms  that  bank  robbery  by  intimidation  necessarily 

involves the threat to use force.    Evans cites to instances where a defendant was 


United States v. Gutierrez, 876 F.3d 1254, 1256–57 (9th Cir. 2017) (holding that federal bank 
robbery is a crime of violence under § 924(c)(3)(A)); United States. v. McNeal, 818 F.3d 141, 
156–57 (4th Cir. 2016) (same); see also United States v. Horsting, 678 F. App’x 947, 949–50 
(11th Cir. 2017) (unpublished opinion) (concluding that federal bank robbery constitutes 
a  “violent  felony”  under  ACCA);  Kucinski  v.  United  States,  No.  16‐cv‐201‐PB,  2016  WL 
4444736, at *3 (D.N.H. Aug. 23, 2016) (noting that “a number of courts have rejected these 
same arguments, and determined—unanimously, it appears—that federal bank robbery 
constitutes a violent felony under the ACCA”). 


                                              18 
                                                                                                  
convicted of bank robbery after making an emphatic written demand for money, 

absent  explicitly  threatening  to  use  force  or  violence.    See,  e.g.,  United  States  v. 

Henson, 945 F.2d 430, 439 (1st Cir. 1991) (affirming bank robbery conviction where 

evidence  demonstrated  that  defendant  stood  within  two  feet  of  the  teller  and 

handed  her  a  note  directing  her  to  “put  fifties  and  twenties  into  an  envelope 

now!!”); United States v. Bingham, 628 F.2d 548, 549 (9th Cir. 1980) (affirming bank 

robbery conviction where evidence demonstrated that defendant told teller that 

“she  had  ‘three  seconds’  to  give  him  the  money  in  the  top  drawer,  and  then 

repeated this demand”).    Contrary to Evans’s assertion, these examples establish 

that where a defendant commits bank robbery without engaging in acts of force or 

violence, he necessarily invokes “the threat to use . . . force.”    McNeal, 818 F.3d at 

153 (emphasis added).    And a defendant issuing such a threat does not need to 

“specif[y] . . . any particular means in order [for that threat] to be effective.”    Hill, 

890 F.3d at 59.    In other words, a demand to “give me all your money” carries 

with  it  an  implicit  threat  of  force.    Only  in  “backing  down  in  the  face  of  these 

threats [do] the victims avoid physical force.”    United States v. Pereira‐Gomez, 903 

F.3d 155, 166 (2d Cir. 2018) (holding that attempted robbery in the second degree 




                                               19 
                                                                                           
under  New  York  law  qualifies  as  a  “crime  of  violence”  under  the  Guidelines’ 

“force clause”).   

       Evans also argues that “intimidation” for the purposes of § 2113(a) requires 

only “putting the victim in fear of bodily harm,” United States v. McCormack, 829 

F.2d 322, 324 (2d Cir. 1987), and that the threatened use of physical force is not, in 

fact, essential to placing a person in such fear.    Evans contends—though he cites 

to  no  case  law  on  the  subject—that  federal  bank  robbery  could  theoretically  be 

achieved  by  threatening  to  “injure”  a  victim  via  an  indirect  means  such  as 

“poison.”    Br. Def‐Appellant at 34.    We reject this argument as well. 

       First, for the purposes of applying the categorical approach, “hypotheticals 

are  insufficient”  because  a  defendant  must  show  that  there  is  a  “realistic 

probability” that federal bank robbery would reach the conduct Evans describes. 

Hill, 890 F.3d at 58 (internal quotation marks omitted).    The categorical approach 

“requires  more  than  the  application  of  legal  imagination  to  a  .  .  .  statute’s 

language.”    Deunas‐Alvarez,  549  U.S.  at  193.    Evans  has  not  unearthed  an 




                                           20 
                                                                                                       
example  of  “bank  robbery  by  poison,”  so  his  attempt  at  applying  “legal 

imagination” to the federal bank robbery statute must accordingly fail, id.6     

       Next, we have already rejected the argument that placing another in fear of 

injury—even indirect injury—does not involve a threat or use of force, see Hill, 890 

F.3d at 59–60, and we do so again today.    As we held in Hill:   

       [A]  robbery  still  has  as  an  element  “the  use,  attempted  use,  or 
       threatened  use  of  physical  force  against  the  person  or  property  of 
       another,” notwithstanding that it is accomplished by threatening to 
       poison a victim, rather than to shoot him. Some threats do not require 
       specification of any particular means in order to be effective; yet they 
       still threaten some type of violence and the application of some force. 
       Consider: “That’s a nice car—would you like to be able to continue 
       driving it?” 
        
Id. at 59.    Evans suggests that our decision in Hill is not binding here because it 

relied on the Supreme Court’s decision in Castleman, which interpreted the word 

“force” as employed in connection with a different statute, 18 U.S.C. § 922(g)(9) 

(defining a misdemeanor crime of violence).    See United States v. Castleman, 572 

U.S. 157, 168 (2014).    But Hill applied Castleman’s reasoning to 18 U.S.C. § 924 (at 



6  Furthermore, McCormack, on which Evans relies, does not define “intimidation” for the 
purposes of interpreting the federal bank robbery statute, as Evans contends.    Instead, 
the  decision  merely  recites  the  jury  instructions  given  by  the  district  court  in  that 
particular case.    See McCormack, 829 F.2d at 324–25 (holding that it was “inconceivable 
that  any  juror,  after  finding  that  [the  defendant]  pointed  a  gun  at  the  bank  teller  and 
threatened to blow her head off, would conclude that she was not intimidated”). 


                                                 21 
                                                                                                      
issue here), noting that there was “no persuasive reason why the same principle 

should not apply to the construction of § 924(c)(3).”    Hill, 890 F.3d at 59.    We find 

Castleman’s reasoning equally persuasive in the present case.7 

       For the numerous reasons catalogued above, federal bank robbery “requires 

the use or threat of force in order to overcome the victim’s resistance to the theft,” 

Moore, 916 F.3d at 242 ( citing Stokeling, 139 S.Ct. at 555), and therefore qualifies as 

a “violent felony” under ACCA’s elements clause. 

                                          *       *      * 

       The  aspirations  behind  the  categorical  approach  first  articulated  in  Taylor 

were worthy ones.    The Supreme Court hoped to remain faithful to “ACCA’s text 

and history[,] . . .    avoid[] the Sixth Amendment concerns that would arise from 

sentencing courts’ making findings of fact that properly belong to juries[, a]nd . . . 

avert[] ‘the practical difficulties and potential unfairness of a factual approach.’” 


7  Recent Supreme Court guidance interpreting ACCA’s elements clause buttresses our 
conclusion that federal bank robbery qualifies as a crime of violence under ACCA.    The 
Supreme  Court  has  now  established  that  threatened  force  need  not  be  of  a  particular 
strength  in  order  to  fall  within  ACCA’s  elements  clause.    Stokeling,  139  S.Ct.  at  554.   
“Force” is “violent” for the purposes of ACCA if it is sufficient to “overcome the victim’s 
resistance . . . however slight that resistance might be.”    Id. at 550.    Thus, while Evans 
attempts to distinguish between the use of “some force” or “indirect force” and the use of 
“violent force,” his proffered distinctions must fail.    Evans has not offered an example of 
federal  bank  robbery  that  does  not  involve  force  sufficient  to  “overcome  the  victim’s 
resistance,” and this court has been unable to conceive of one. 


                                                 22 
                                                                                            
Descamps, 570 U.S. at 267 (quoting Taylor, 495 U.S. at 600–01).    But the laudable 

goals motivating this approach have not been realized. See Mathis, 136 S.Ct. at 2258 

(Kennedy  J.,  concurring)  (labeling  the  categorical  approach  “a  system  that  each 

year proves more unworkable”); Transcript of Oral Argument at 26, Stitt, 139 S.Ct. 

(No.  17‐765)  (Alito  J.)  (characterizing  the  Court’s  categorical  approach 

jurisprudence as “one royal mess”). 

       In hindsight, judicial difficulties with the categorical approach might have 

been  expected.    The  approach  demands  that  federal  courts  employ  an  analysis 

for which they are not constitutionally (or practically) suited.    While cases such 

as  Evans’s  undoubtedly  pose  an  actual  case  or  controversy  as  the  Constitution 

demands, see U.S. Const. art. III § 2, cl. I, the categorical approach paradoxically 

instructs  courts  resolving  such  cases  to  embark  on  an  intellectual  enterprise 

grounded in the facts of other cases not before them, or even imagined scenarios. 

Courts  are  required  to  discern  the  outer  reaches  of  countless  federal  and  state 

statutory provisions in an exercise most reminiscent of the law school classroom, 

and  quite  alien  to  courts’  well‐established  role  of  adjudicating  “concrete  legal 

issues,  presented  in  actual  cases,  not  abstractions.”    United  Public  Workers  v. 

Mitchell, 330 U.S. 75, 89 (1947) (quotation marks omitted). 



                                            23 
                                                                                                    
       A solution lies with two sources: Congress, which can “amend[] the ACCA,” 

and the Supreme Court, which may “revisit its precedents in an appropriate case.” 

Mathis, 136 S.Ct. at 2258 (Kennedy J., concurring) (calling for a reconsideration of 

the  categorical  approach  should  “continued  congressional  inaction”  persist).   

Mindful  of  the  competing  textual,  constitutional,  and  practical  concerns 

underpinning  the  categorical  approach,  we  offer  no  opinion  as  to  which  of  the 

many  proposed  solutions—from  a  conduct‐specific  approach 8   to  eliminating 

mandatory minimums9—may be appropriate. We ask only that Congress or the 

Supreme Court take action. Until such time, the litany of ACCA challenges will 

continue, as will our efforts faithfully to apply the categorical approach, however 


8   See,  e.g.,  U.S.  Sent’g  Commission,  Proposed  Amendments  to  the  Federal  Sentencing 
Guidelines  (Dec.  13,  2018),  http://www.ussc.gov/sites/default/files/pdf/news/press‐
releases‐and‐news‐advisories/press‐releases/20181213_News‐Release.pdf  (announcing 
proposed  amendment  to  the  Guidelines  that  would  “enable  the  sentencing  courts  to 
consider the conduct that formed the basis of the offense of conviction” in light of the 
“extensive  litigation”  and  “inconsistent  sentencing  outcomes”  that  have  resulted  from 
the categorical approach). 
 
9  See, e.g., Stephen J. Schulhofer, Rethinking Mandatory Minimums, 28 WAKE FOREST L. REV. 

199,  221–22  (1993)  (arguing  that  Congress  should  eliminate  mandatory  minimums  in 
favor of greater reliance on discretionary Guidelines, which “can achieve a substantial 
degree  of  determinacy,  predictability,  uniformity  and  even  severity  .  .  .  [while  still] 
preserv[ing] discretion . . . and allow[ing] sufficient flexibility to avoid the inequities and 
process costs that rigid mandatories entail”); see also United States v. Booker, 543 U.S. 220, 
223 (2005) (explaining that “advisory [sentencing] provisions that recommend[], rather 
than require[], the selection of particular sentences in response to differing sets of facts,   
. . . would not implicate the Sixth Amendment”). 

                                                24 
                                                                                        
awkward its demand that judges deciding cases act, instead, the part of law school 

professors spinning out hypotheticals. 

                                   CONCLUSION 

      We  conclude  that  second‐degree  burglary  under  North  Carolina  law 

qualifies  categorically  as  a  crime  of  violence  under  ACCA’s  enumerated  clause 

and that federal bank robbery qualifies categorically as a crime of violence under 

ACCA’s elements clause. We therefore AFFIRM the judgment of the district court. 




                                          25